      Case 7:19-cv-00405 Document 27 Filed on 04/09/20 in TXSD Page 1 of 3
                                                                                                  United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                        April 09, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                     David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                                §
                                                         §
VS.                                                      § CIVIL ACTION NO. 7:19-CV-405
                                                         §
12.559 ACRES OF LAND, MORE OR                            §
LESS, et al,                                             §
                                                         §
           Defendants.                                   §

                                           FINAL JUDGMENT

        Having granted judgment establishing just compensation and providing for the closing of

the above-captioned case,1 the Court hereby renders final judgment in accordance with Federal

Rule of Civil Procedure 54. The Court GRANTS and ORDERS the following:

        The one hundred and twenty-eight thousand five-hundred dollars and no cents

($128,500.00) deposited into the Registry of the Court,2 along with any accrued interest earned

while on deposit, is to be disbursed to Defendants Gerardo Martinez and Marvin Fuller, with

$125,000.00 disbursed to Mr. Martinez and $3,500.00 disbursed to Mr. Fuller as full and just

compensation for the taking of Tract RGV-WSL-8002, a 12.559 acre parcel of land, being out of

the Juan José Ynojosa de Ballí Survey, Abstract No. 54, Hidalgo County, Texas; and being out

of Lot 5, Block 72 and Lot 8, Block 73 of Capisallo District Subdivision recorded in Volume P,

Page 227, Map Records of Hidalgo County, Texas.3 The aforementioned just compensation is


1
  Dkt. No. 26.
2
  Three separate deposits fulfill payments to Defendants: (1) a deposit of $93,449.00 on December 9, 2019 (Dkt. No.
5); (2) a deposit of $31,551.00 on January 16, 2020 (Dkt. No. 14); and (3) a deposit of $3,500.00 on March 5, 2020
(Dkt. No. 22).
3
  Dkt. No. 2-1 at 6 (legal description of the land as provided by the Declaration of Taking). A more detailed legal
description of the land is contained in the Declaration of Taking and describes Tract-RGV-WSL-8002 as follows:
“[a]s identified in the Gift Warranty Deed, Document #: 2014-2568072, recorded on December 3, 2014 in the deed
records of Hidalgo County: Being a 12.559 acre (547.070.04 square feet) parcel of land, being out of the Juan José
Ynojosa de Ballí Survey, Abstract No. 54, Hidalgo County, Texas, being out of Lot 5, Block 72 and Lot 8, Block 73

1/3
      Case 7:19-cv-00405 Document 27 Filed on 04/09/20 in TXSD Page 2 of 3



awarded for a taking of Tract RGV-WSL-8002 in fee simple absolute interest and is in full

satisfaction of any claims of whatever nature by Defendants against the United States for the

institution and prosecution of this action.

           Title to Tract RGV-WSL-8002 is and shall be vested in the United States in fee simple

absolute interest, and the United States shall be entitled to immediate possession thereof, subject

to all existing easements and appurtenant mineral interests, but excepting and excluding all

interests in water rights and water distribution and drainage systems. The United States’ fee

simple interest is subject to Defendants’ rights to continuous and uninterrupted access to the

border fence gates located on Tract RGV-WSL-8002, except in the case of an emergency or to

the extent necessary for the United States to exercise its authority under 8 U.S.C. § 1357 and

implementing regulations. All persons and entities in possession or control of Tract RGV-WSL-

8002 are to immediately surrender possession of the same to the United States.

           In the event that any other party is ultimately determined by a court of competent

jurisdiction to have any right to receive compensation for an interest in the property taken in this

proceeding, Mr. Martinez shall refund into the Registry of this Court the compensation

distributed to him by this order, or such part thereof as the Court may direct, together with

interest thereon at an annual rate as provided in 40 U.S.C. § 3116 from Mr. Martinez’s date of

receipt.

           Mr. Martinez is liable for the payment of any taxes or assessments which he owes on the

interest in the property taken in this proceeding that precedes the date of taking, and Mr.

Martinez shall indemnify the United States from all claims or liability resulting from any


of Capisallo District Subdivision recorded in Volume P, Page 227, Map Records of Hidalgo County, Texas, being
out of a called 31 acre tract conveyed to Gerardo Martinez by Gift Warranty Deed recorded in Instrument No. 2014-
2568072, Official Records of Hidalgo County, Texas (‘Tract Three’) and being out of a tract of land conveyed to
Gerardo Martinez by Gift Warranty Deed recorded in Instrument No. 2014- 2568072, Official Records of Hidalgo
County, Texas (‘Tract Five’). . .” Id.

2/3
      Case 7:19-cv-00405 Document 27 Filed on 04/09/20 in TXSD Page 3 of 3



unrecorded leases or agreements affecting the interests in the property taken in this proceeding

on the date of taking.

       Each party is to bear their own costs. The Clerk of the Court is instructed to close this

case. Any relief not expressly granted in this final judgment is hereby DENIED. This is a final

judgment for which execution may issue as allowed by law.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 9th day of April, 2020.


                                                ___________________________________
                                                Micaela Alvarez
                                                United States District Judge




3/3
